943 So.2d 940 (2006)
Kelvin STEWART, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-327.
District Court of Appeal of Florida, Third District.
December 6, 2006.
Ana M. Davide, Miami, for appellant.
Charles J. Crist, Jr., Attorney General, for appellee.
Before RAMIREZ and LAGOA, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Anderson v. State, 627 So.2d 1170, 1171 (Fla.1993)("To support summary denial without a hearing, a trial court must either state its rationale in its decision or attach those specific parts of the record that refute each claim presented in the motion.")(emphasis added).